DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information referred to in the information disclosure statements filed on 10/13/2020 has been considered as to the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The preamble of claim 10 appears to be missing a phrase.  It is not clear what is “comprising” the list of claim limitations.  Clarification is required.  Claims 11-16 are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffman (2,888,099).  With respect to claim 1, Hoffman discloses a folding chair comprising: a seat base (86); a backrest (87); a pair of armrests (37)(37); said seat base having a forward edge and a rear edge relative to said backrest and each of said armrests having a proximal end at or adjacent to said back rest (see attachment hinge (88) and a distal end; said chair further including a linkage (90) connecting said seat base and said armrests, said linkage being configured to regulate displacement of said seat base between a substantially horizontal position (see Figure 2 solid line depiction) and a folded position (see Figure 2, phantom line depiction) in which said rear edge is raise relative to said backrest and said front end is displaced in a folding direction toward said backrest while causing the distal ends of said armrest to be displaced in said folding direction toward said backrest.   With respect to claims 17 and 18, a stairlift (30) comprising a chairlift (35) comprising a folding chair, as detailed above with respect to claim 1.

Claim(s) 1, 3 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hardy (41,001).  With respect to claim 1, Hardy discloses a seat base (h); a backrest (i); and a pair of armrests (g); said base having a forward edge and a rear edge relative to said backrest (i) and each of said armrests having a proximal end, at or adjacent said backrest and a distal end; said chair further including a linkage (a) connecting said seat base (h) to said armrests (g), said linkage configured to regulate displacement of said seat base between a substantially horizontal in use position (Figure 1) and a folded position (Figure 2) in which said rear edge is raise relative to said backrest and said front edge is displaced in a folding direction (rearward) toward said backrest while causing distal ends of said armrests to be displace din said folding direction (rearward) toward said backrest.  With respect to claim 3, further comprising a pair of uprights, formed above pivot (e) and as a portion of link (d), having upper ends and lower ends, the upper ends of said uprights comprising the distal ends of said armrests and the lower ends of said uprights being connected to said linkage (a) about pivot axes (e).  With respect to claim 6, said armrests are defined in part by flexible members.  With respect to claim 7, wherein said flexible .

Claim(s) 10, 11, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (10,278,506).  With respect to claim 10, Yang discloses a folding chair comprising a seat base (4) displaceable between a substantially horizontal in use position (see Figure 1) and a folded position (see Figure 4); a backrest, extending between backrest tubes (31); and a pair of armrests (32)(33), said armrest having proximal ends at or adjacent to said backrest an distal ends, said chair further comprising a linkage (15)(16)(17)(18) connecting said seat base and said armrests, said linkage being configured (operatively attached to cross links (15)(16) and (17)(18)) to cause the distal ends of said armrests to be displaced otwar4d on another as said seat base is displaced in a folding direction into said folded position (see compact bundle shown in Figure 4).  With respect to claim 11, a pair of uprights (33) having upper ends and lower ends the upper ends of the uprights comprising the distal ends of said armrest and the lower ends of said uprights being connected to said linkage about pivot axis (36).  With respect to claim 14, the linkage is further configured to cause said armrests to be displaced in said folding direction toward (upward) said backrest as said seat base is displaced from said in-use position to said folded position.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardy (41,001) in view of Rojas (US 2006/0214476).  Hardy discloses all claimed elements with the exception of the flexible member being substantially inelastic.  Rojas teaches the use of inelastic flexible surfaces in a folding seat arrangement to ensure that the members don’t “stretch” and provide stable support to the body parts of the seat occupant.  It would have been obvious to use the inelastic characteristic of the flexible members .  

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (10,278,506) in view of Tang (6,322,138).  Yang reveals all claimed elements with the exception of armrests defined in part by flexible members.  Tang teaches the use of flexible members (15) to form armrests of a folding chair.  It would have been obvious to one or ordinary skill in the art to remove (32) disclosed by Yang and replace it with (15) and a modified end portion of upright (33) to facilitate attachment.  Such a modification would improve seat occupant comfort since the flexible nature of the armrest can cradle the user’s arm.

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 12-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Wilson (4,787,671); Tsai (10,660,443); Rambaldo (10,264,887); Choi (US 2015/0359339); LaFreniere (7,703,854); Roy (6,343,805) and Landine (1,668,213).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636